The following opinion was filed November 1, 1898:
Wiítslów, J.
Both parties claim title under George Wells, :and the sole important question in the case is whether the ■deed from Wells to-Jenkins was a valid deed. If valid, then judgment for the defendants was right, but if not, then the plaintiff must recover as the sole heir of Wells.
The land in controversy was the homestead of Wells, and his wife was alive at the time the deed was made. The .statute (R. S. 1878, sec. 2203) provides that “no mortgage or other alienation by a married man of his homestead, exempt by law from execution, shall be valid or of any effect' as to such homestead without the signature of his wife to the same.” It has been held by this court that this statute vests no 'estate in the homestead in the wife, but only operates as a disability upon the husband to alienate the homestead during the life of the wife without her consent. Godfrey v. Thornton, 46 Wis. 677. It has also been held by *449this court that a deed of the homestead, made by the husband alone, which reserved to the grantor the “ sole, free, and absolute use and control ” thereof as long as the grantor .and his wife, or either of them, should live, was a valid conveyance of the reversion of the estate after the termination •of all homestead rights. Ferguson v. Mason, 60 Wis. 377. We are not disposed to overrule either of these decisions at the present time, although strongly urged to declare that the wife’s homestead right during her husband’s life is an estate -which is now old enough to be christened. We prefer to leave the homestead right of the wife during her husband’s life just as it was left in Godfrey v. Thornton, supra, namely, as a disability imposed upon the husband in favor of the wife, and not as an estate in land.
Nor, on the other hand, do we feel disposed to extend in the least the doctrines of Ferguson v. Mason. The court certainly went far enough when it held that when the husband alone deeds the homestead a reservation of an absolute life estate in the husband and wife satisfied the statute. It was very clearly intimated in that case that nothing short of this ought to be upheld, and very persuasive reasons were given why a conveyance which contained no reservation of the homestead right should be held void. Among these was the danger that the wife would be compelled to litigate her homestead rights frequently if an absolute deed without reservation were held to be a valid conveyance of the reversion, and it was said that such a conveyance is a standing menace to her homestead right, that the intention of the statute is to shield her from such a menace, and hence that the better rule is to hold a mortgage or other instrument of alienation of a homestead absolutely void.' if, in terms, it conveys the whole estate, and wants the signature-of the wife. We agree entirely with the reasoning, and with the result reached. Moreover, it seems to us that the .same reasoning applies with equal force to condemn a con*450veyance which, contains a reservation of the nse for life in one clause joined with agreements which invade and circumscribe that use in another clause.
That this is the case before us is very clear. The deed and contract were executed at the same time, as part of the same transaction, were put on record at the same t'ime, and must be construed together, even if they did not, in terms, refer to each other. Taking them both together, we find that, while there is a reservation of the use for life to the grantor and his wife and to the survivor of them, there is at the same time an agreement by which Jenkins is given rights which seriously impair and lessen the beneficial use of the homestead to the grantor and bis wife. This provision is as follows: “It is mutually agreed that said second party [Jenkins] shall have a home in the dwelling on said land, and shall enjoy and use said land and personal property in common with said first party [George "Wells], under the direction and control of said first party.”
It would be a matter of some difficulty, perhaps, to determine the nature and extent of the estate or right which is attempted to be granted to Jenkins by this' clause, but certain it is that, whatever it may be, it is an encroachment upon the homestead right. There cannot be a sole, free, and absolute use of the homestead in Wells or his wife so long as Jenkins has a right to occupy a part of the dwelling house, and enjoy and use the land in common with George Wells, even though such use be under the control of Wells.
Considering the rights attempted to be granted to Jenkins in their most favorable light, they still constitute an invasion of the homestead right. The homestead right is the right to a sole, free, and absolute use, or it is nothing. A use which must be exercised in common with another, both as to the house and as to the land, cannot by any course of reasoning be termed “sole, free, or absolute.” If such an invasion of the homestead right as this be approved *451because, forsooth, it is only a small one, where will the line be drawn? How great must the infringement be in order to render the transaction void under the statute? These questions clearly show that there can be, logically, no middle course. Either the homestead must be preserved in its integrity by the deed, or the deed must be set aside. It cannot depend upon the importance or size of the encroachment, but upon the fact whether it attempts to encroach upon the homestead right at all.
We conclude that the deed from Wells to Jenkins was void, because it did not preserve the homestead, but, on the contrary, distinctly invaded that right. The plaintiff was the sole heir at law of George Wells, and* as he died intestate, and his widow also died before the commencement of this action, the plaintiff is the owner of the land in question by descent. R. S. 1878, secs. 2270, 2271.
By the Court.— Judgment reversed, and action remanded with directions to enter judgment for the plaintiff in accordance with this opinion.